Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2017

                                      No. 04-17-00010-CV

                             ATLAS TOWING AND STORAGE,
                                      Appellant

                                                v.

                                       Cheryl VOMERO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV04077
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       On February 20, 2017, the parties filed a Joint Advisory stating they have agreed to
mediate this matter with Mr. Robert Trudeau and asking this court to abate this appeal and
suspend all appellate deadlines.

        The motion is GRANTED and this appeal is abated until April 10, 2017. The parties are
ORDERED to file either the appropriate motion to dismiss this appeal or a motion to reinstate
appellate deadlines no later than April 10, 2017. If the appeal is reinstated, appellant’s brief is
due thirty days from the date of reinstatement.

       All other appellate deadlines are held in abeyance pending further order of this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2017.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court